

116 HR 5860 IH: Advanced Technology Vehicles Manufacturing Program Reform Act
U.S. House of Representatives
2020-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5860IN THE HOUSE OF REPRESENTATIVESFebruary 12, 2020Ms. Brownley of California introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo expand the advanced technology vehicles manufacturing incentive program, and for other purposes.1.Short titleThis Act may be cited as the Advanced Technology Vehicles Manufacturing Program Reform Act. 2.Advanced Technology Vehicles Manufacturing Incentive Program expansion(a)Zero-Emission vehicles included(1)In generalSection 136 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17013) is amended—(A)in subsection (d)—(i)in paragraph (1), by inserting or in paragraph (5) after subsection (b); and(ii)by adding at the end the following new paragraph:(5)Zero-emission vehicle manufacturingThe activities described in this paragraph are an automobile manufacturer, ultra efficient vehicle manufacturer, or component supplier—(A)reequipping, expanding, or establishing a manufacturing facility in the United States to produce zero-emission vehicles or qualifying components; or(B)performing engineering integration in the United States for zero-emission vehicles.; and(B)in subsection (a), by adding at the end the following new paragraph: (6)Zero-emission vehicleThe term zero-emission vehicle means a passenger vehicle that produces zero exhaust emissions of any criteria pollutant, precursor pollutant, or greenhouse gas, other than water vapor, in any mode of operation or condition, as determined by the Administrator..(2)Conforming amendmentsSection 136(a) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17013(a)) is amended—(A)in paragraph (3)—(i)in subparagraph (A), by inserting or zero-emission vehicles after advanced technology vehicles; and(ii)in subparagraph (B), by striking components or advanced technology vehicles and inserting components, advanced technology vehicles, or zero-emissions vehicles; and(B)in paragraph (4)—(i)in subparagraph (A), by inserting or zero-emission vehicles after advanced technology vehicles; and(ii)in subparagraph (B), by inserting or zero-emission vehicles after advanced technology vehicles.(b)Financial viability requirement modificationSection 136(d)(3) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17013(d)(3)) is amended—(1)by striking in which, as determined by the Secretary and all that follows through the proposed project; and inserting the following:for which the Secretary determines—(A)the award recipient—(i)has a reasonable prospect of repaying the principal and interest on the loan;;(2)by redesignating subparagraphs (B) and (C) as clauses (ii) and (iii), respectively;(3)in clause (iii), as redesignated, by striking the period at the end and inserting a semicolon; and(4)by adding at the end the following new subparagraphs: (B)the amount of the loan, in combination with amounts available to the award recipient from other sources, will be sufficient to carry out the applicable eligible project; and(C)the loan will not be subordinate to other financing..(c)RulemakingNot later than 60 days after the date of enactment of this Act, the Secretary of Energy shall promulgate regulations to carry out the amendments made by this section.3.Study on program loans(a)StudyThe Comptroller General of the United States shall conduct a study on the barriers to the application for, and issuance of, loans under section 136(d) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17013(d)) and potential changes to reduce such barriers to increase the number of such loans.(b)BriefingNot later than 180 days after the date of enactment of this Act, the Comptroller General shall provide a briefing to the relevant congressional committees, as determined by the Comptroller General, on the study described in subsection (a). At the time of the briefing, the Comptroller General and such relevant congressional committees shall jointly determine the date by which the report described in subsection (c) shall be submitted to Congress and to the Secretary of Energy. (c)ReportNot later than the report submission date determined under subsection (b), the Comptroller General shall submit to Congress and to the Secretary of Energy a report on the results of the study conducted under subsection (a).(d)Response to reportNot later than 180 days after the Secretary of Energy receives the report under subsection (c), the Secretary shall, taking into consideration such report and to the extent authorized by law, promulgate regulations to carry out the program described in section 136(d) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17013(d)).